The opinion of the Court was delivered by
Rogers, J.
The several Courts of Common Pleas, the President Judge being one, have within their respective counties the like power with the Supreme Court to issue writs of mandamus to all officers and magistrates elected or appointed in and for the respective county, &c., and to all corporations being or having their chief place of business within such county. Act of 14th June 1836. The jurisdiction of the court in the latter clause is confined to two classes; one where, as for example, banks are located in the body of the county exclusively; the other as canals and railroads, where they run through two or more counties. The words “ being in the county” embrace the former, and the latter is included in the words “having their chief place of business in the county.” The latter part of the section applies to a case like the present, where the road extends through several counties, and where the place of business is necessarily located in one. It was thought reasonable that the corporation should be amenable to this high prerogative writ only in the county where their business was principally transacted. The Legislature, in pursuance of an enlightened policy, have shown a disposition by every reasonable enactment to encourage the construction of railroads and canals when it can be done without interfering with the just rights of othei-s. We think the provision in question a wise one, of which it was the duty of the directors to avail themselves, and of which we do not feel inclined to deprive them by any forced construction. The respondent denies the jurisdiction of the court because the office and chief place of business of the company is in the city of Philadelphia, and not in the county of Montgomery. The averment is distinctly made in the plea; it is neither traversed nor denied in the replication; nor could it be with any regard to the fact. For this reason we think the court was right in giving judgment for the respondent.
Several points have been pressed by the relators with great force, supported by a great weight of authority, but on which we think it premature to give an opinion. It will be time enough to decide whether the writ of mandamus is the proper remedy when the cause is brought in the appropriate forum. It is proper to add *367that we see nothing in the objection that the writ was issued in the name of Jonathan Adamson and Benjamin Jones, supervisors. The township which they represent have an interest in the subject-matter in controversy, whether it lies contiguous to the road which was vacated or more remote from it.
Judgment affirmed.